I concur in the opinion of the court in so far as it holds that an act of the legislature duly certified as enacted cannot be defeated by evidence other than that appearing in or from the legislative journals and records.  But for the reasons below briefly stated I am of opinion that the court should not, either of its own motion or pursuant to the instant act, integrate the bar of the state into an association or establish regulations for the conduct of the association's affairs.
In In re Cannon, 206 Wis. 374, 395,240 N.W. 441, this court said:
"We admit that courts have no concern with the qualifications of lawyers except in so far as they are permitted to participate in the administration of the law in actions and proceedings in courts of law and equity.  If the legislature desires to classify attorneys at law, we are free to say that courts would not be concerned with the qualifications of those permitted to perform legal services or to give legal advice which has nothing to do with the administration of the law in actions and proceedings in courts of law and equity.  The legislature may establish such qualifications as it chooses for those who are permitted to act as conveyancers, examiners of title, organizers of corporations, or any other type of legal services which does not give them power to influence the course of justice as administered by the courts."
I had supposed that the above quotation expresses the declared and settled law of this state in respect of control of the bar, and I think we should not change that law to permit carrying out the legislative will to integrate the bar of the state as indicated by the instant act and can perceive no other valid reason for doing so.  Under the law as above stated, the court may establish such qualifications for members of the bar as it deems appropriate to secure or further proper and efficient administration of justice by the courts in actions or proceedings at law or in equity instituted before them.  It can go no *Page 56 
further of its own motion, and the legislature cannot empower it to go any further.  And I am unable to perceive that an integrated bar or membership therein has any bearing whatever on the qualifications of a person to act as an attorney in the prosecution or defense of actions or proceedings in courts of law or equity.
If the legislature sees fit, in the exercise of its police power, as a means of protecting or furthering the public welfare, it may, perhaps, integrate the bar and establish such regulations for the conduct of the affairs of the association it creates as it deems necessary or appropriate; but if it may it would seem that it may, for like reason if there be any, organize the barbers and the plumbers and the machinists and the members of any other trade or class of workmen into a trade or labor union.  But if the legislature may in the exercise of its police power do what the instant act directs the court to do, it may not, in my opinion, delegate the exercise of that power to this court, and the instant act attempts to do just that in telling the court to organize the bar of the state into an association and establish regulations for the conduct of its affairs.